This appeal is upon the record proper. The assignments of error are predicated upon adverse rulings of the court (1) in sustaining demurrers to appellants' plea in abatement; (2) in overruling appellants' demurrer to the complaint which consisted of one count only.
From the view we take of this case, it needs no extended discussion, as the points of decision here involved have each been decided adversely to appellants' insistence in the case of James et al. v. Harry Kitzinger  Co., 13 Ala. App. 448,68 So. 582, in which is cited the case of Jaffe v. Fidelity  Deposit Co., 7 Ala. App. 206, 60 So. 966.
The rulings of the court complained of were without error; therefore the judgment from which this appeal was taken will stand affirmed.
Affirmed.